PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/691,317
Filing Date: 30 Aug 2017
Appellant(s): Leone et al.



__________________
Bineman et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 October 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Three (3) separate grounds of rejection are to be reviewed on appeal:

Were Claims 1 – 3, 5 – 10, 12 – 15, and 17 – 20 properly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement?
Were Claims 1 – 3, 5 – 10, 12 – 15, and 17 – 20 properly rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement?
Were Claims 5 and 17 properly rejected under 35 U.S.C. 112(b)?

Every ground of rejection set forth in the Office action dated 9 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Rejection of Claims 1 – 3, 5 – 10, 12 – 15, and 17 – 20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP 2111.
Claim 1 recites “…based on a difference between the expected time and the actual time, determining … a wheel imbalance at one of the wheels”.  Appellant’s relevant disclosure can be found in [0065] of the filed specification. Appellant discloses: 

“In block 830, computer 18 may determine wheel imbalance or at least a high likelihood of imbalance when ΔtEXP does not equal ΔtACT (or at least IΔtEXP - ΔtACTI is greater than a tolerance threshold). Stated differently, when the absolute value of the difference of these time deltas (IΔtEXP - ΔtACTI) is greater than the tolerance threshold, there is an absence of time correlation and a wheel imbalance has been determined.”

In other words, Appellant’s disclosure teaches only when the claimed time difference of the wheels is present, a wheel imbalance is determined. It follows that the wheel imbalance ultimately causes the claimed time difference allowing for the determination of wheel imbalance to be made. Furthermore, there is no other disclosure in the specification relevant to the limitation “…based on a difference between the expected time and the actual time, determining … a wheel imbalance at one of the wheels”.  As such, one of ordinary skill in the art would interpret the limitation “based on 

Further regarding the 112(a) written description rejection of claim 1, Appellant argues the limitation “…based on a difference between the expected time and the actual time, determining … a wheel imbalance at one of the wheels” is described in paragraph [0065] of the original specification. Examiner respectfully disagrees. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2163.I. 
Examiner agrees the claim language (or equivalent) is found in the cited paragraph. However, the invention is not described in sufficient detail to show to one of ordinary skill in the art that the inventor had possession of the claimed invention at the time of filing. 
According to the disclosure, Appellant determines wheel imbalance when a difference between an actual time and an expected time of the front and rear wheels rolling over a roadway disturbance is out of tolerance [0065]. Specifically, the speed and wheelbase of the vehicle is known, and when a roadway disturbance hits a front wheel,, an expected time for the rear wheel to roll over the same disturbance is determined. Then, the actual time that passed for the rear wheel to roll over the same disturbance is 
One skilled in the art knows that wheel imbalance is due to asymmetrical mass distribution of the wheel. The asymmetrical mass distribution exists/can exist three dimensionally. Therefore the wheel imbalance can occur in the same direction as the direction of travel of the vehicle as well as any other direction or multiple directions. There is no disclosure or detail as to how this asymmetrical mass distribution in any or all of these directions can ultimately cause/create the claimed time difference, especially if the imbalance is not in the direction of travel. It is also not disclosed or detailed how a balanced wheel does not cause/create the claimed time difference.
As the wheelbase remains fixed and the speed appears to remain fixed (based on lack of disclosure with respect to a change in speed as well as utilizing the equation ΔtEXP = v / s) one would expect the actual time and the expected time to always be the same. However, it is also not disclosed/detailed what the direct cause of the difference in time. If speed remains the same how can there be a difference in time? Is the wheelbase getting shorter or longer? How is that possible if it is fixed? It is also not disclosed/detailed how a balanced wheel does not ultimately result in a time difference. Further, there is no consideration given to adjusting the time difference when the vehicle is turning and effectively have a shorter or longer wheelbase, thereby altering the time difference

	As such, the claimed invention is not described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Therefore, Examiner maintains the 112(a) Rejection as failing to comply with the written description requirement as proper.

	Appellant also argues the claim’s limitation “more than” meet the 112(a) written description requirement with respect to “…based on a difference between the expected time and the actual time, determining … a roadway disturbance input to each of the wheels” citing [0065] and Figures 4 and 5. Examiner respectfully disagrees. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2163.I.
First, the specification expressly discloses only one conclusion being determined based on the differences in time. This can be found in [0065]: 

“In block 830, computer 18 may determine wheel imbalance or at least a high likelihood of imbalance when ΔtEXP does not equal ΔtACT (or at least IΔtEXP - ΔtACTI is greater than a tolerance threshold). Stated differently, when the absolute value of the difference of these time deltas (IΔtEXP - ΔtACTI) is greater than the 

The cited section expressly discloses imbalance is determined when there is a time difference. Nowhere in the specification is it disclosed what is determined, including a roadway disturbance, when there is no time difference. 
	
	Appellant has directed Examiner to Figures 4 and 5. Figure 4 and its associated disclosure merely disclose another method to determine wheel imbalance where one wheel has a vibrational profile at a higher level than the other three [0059]. Figure 5 and its associate disclosure merely disclose a method to determine roadway disturbance where a vibration exceeds a threshold [0061]. Neither disclosure discloses how roadway disturbance is determined based on the actual and expected time difference.
As such, the claimed invention is not described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Therefore, Examiner maintains the 112(a) Rejection as failing to comply with the written description requirement as proper.

Appellant also argues a person skilled in the art would have understood that the roadways disturbance input is indicated by the impulses in the vibration profiles when the expected time equals the actual time because the expected time delay is a time “between [one wheel] rolling over the roadway disturbance and when [another wheel] should roll over the same disturbance.” [0065]. Accordingly, when the actual time 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2163.I.
The claimed method is outlined in Figure 8, box 820 and in [0061 – 0065]. Determination of a roadway disturbance is the first step (822) [0061] of the method and is independent of the difference of actual and expected time. The measurement of time does not arise until after a roadway disturbance has been conclusively determined, as a positive determination of a roadway disturbance is required to initiate the collection of expected and actual time data [0065]. If a roadway disturbance was not determined then there would be no starting time for either the expected or actual time [0065]. Therefore, one skilled in the art would not have understood roadway disturbance is indicated by the impulses in the vibration profiles when the expected time equals the actual time as this conclusion is not disclosed by the Appellant and the Appellant already provides a clear way how to determine roadway disturbance in [0061].
As such, the claimed invention is not described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Therefore, Examiner maintains the 112(a) Rejection as failing to comply with the written description requirement as proper.


Rejection of Claims 1 – 3, 5 – 10, 12 – 15, and 17 – 20 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.

Regarding Claim 1, Appellant argues the claims “more than” meet the 112(a) enablement requirement with respect to “…based on a difference between the expected time and the actual time, determining … a wheel imbalance at one of the wheels” citing [0065]. Examiner respectfully disagrees. 
According to the disclosure, wheel imbalance is determined by finding a difference between an actual time and an expected time [0065]. First, a roadway disturbance is determined as occurring to a front wheel [0065]. Using the speed of the vehicle and its known wheelbase, an expected time for the rear wheel to roll over the same disturbance is determined [0065]. Then, the actual time that passed for the rear wheel to roll over the same disturbance is measured [0065]. If there is a difference between the actual time and expected time, or the difference is greater than a threshold, a wheel imbalance is determined [0065]. See also the entirety of [0061 - 0065]. 
However, Appellant’s disclosure fails to disclose how the time difference is attributed to wheel imbalance. One skilled in the art knows wheel imbalance is due to asymmetrical mass distribution of the wheel. The asymmetrical mass distribution exists/can exist three dimensionally. Therefore the wheel imbalance can occur in the same direction as the direction of travel of the vehicle as well as any other direction or multiple directions. As the wheelbase remains fixed and the speed appears to remain fixed (based on to lack of disclosure with respect to a change in speed as well as utilizing the equation ΔtEXP = v / s) one would expect the actual time and the expected 
Turning to the Wand’s factors, there is no guidance provided by the Appellant as to how these other factors, all of which e.g. changing speed, turning, wheel imbalance in different directions, are commonly experienced when using vehicles, are excluded so that the time difference can be attributed only to wheel imbalance or account for wheel imbalance not in the traveling direction. Furthermore, there is no guidance provided by the Appellant as to how the asymmetrical mass distribution causes the difference in time so that the difference can only be attributed to wheel imbalance. Also, no working examples in the prior art have been located.
As such, the claimed invention is not described in such a way as to enable one skilled in the art to make and/or use the invention. Therefore, Examiner maintains the 112(a) Rejection as failing to comply with the enablement requirement as proper.
Appellant also argues the example provided in the specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim. Examiner respectfully disagrees.
Appellant has only provided one example, that which is found in [0061 – 0065]. As stated above, wheel imbalance can be present in any direction. The method appears to only account for the possibility of a wheel imbalance in a straight direction of travel. The method also relies on difference in time according to a fixed distance and fixed speed, however, vehicles in use utilize varying travel speed. The specification does not 
Turning to the Wand’s factors, there is no guidance provided by the Appellant as to how these other factors, all of which e.g. changing speed, turning, wheel imbalance in different directions, are commonly experienced when using vehicles, are excluded so that the time difference can be attributed only to wheel imbalance or account for wheel imbalance not in the traveling direction. Furthermore, there is no guidance provided by the Appellant as to how the asymmetrical mass distribution causes the difference in time so that the difference can only be attributed to wheel imbalance. Also, no working examples in the prior art have been located.
As such, the claimed invention is not described in such a way as to enable one skilled in the art to make and/or use the invention. Therefore, Examiner maintains the 112(a) Rejection as failing to comply with the enablement requirement as proper.

	Appellant also argues the claims more than meet the 112(a) enablement requirement with respect to “…based on a difference between the expected time and determining … a roadway disturbance input to each of the wheels” citing [0061] and Figures 4 and 5. Examiner respectfully disagrees. 
First, the specification expressly discloses only one conclusion being determined based on the differences in time. This can be found in [0065]: 

“In block 830, computer 18 may determine wheel imbalance or at least a high likelihood of imbalance when ΔtEXP does not equal ΔtACT (or at least IΔtEXP - ΔtACTI is greater than a tolerance threshold). Stated differently, when the absolute value of the difference of these time deltas (IΔtEXP - ΔtACTI) is greater than the tolerance threshold, there is an absence of time correlation and a wheel imbalance has been determined.”

The cited section expressly discloses imbalance is determined when there is a time difference. Nowhere in the specification is it disclosed what is determined, including a roadway disturbance, when there is no time difference. 
	
	Appellant has directed Examiner to Figures 4 and 5. Figure 4 and its associated disclosure merely disclose another method to determine wheel imbalance where one wheel has a vibrational profile at a higher level than the other three [0059]. Figure 5 and its associate disclosure merely disclose a method to determine roadway disturbance where a vibration exceeds a threshold [0061] and does not utilize a time difference. Neither disclosure discloses how roadway disturbance is determined based on the actual and expected time difference.
Wand’s factors, no guidance is provided by the Appellant as to how the difference in time results in diagnosing a road disturbance input. Furthermore, no working examples have been located in the prior art.
As such, the claimed invention is not described in such a way as to enable one skilled in the art to make and/or use the invention. Therefore, Examiner maintains the 112(a) Rejection as failing to comply with the enablement requirement as proper.

Appellant further argues a person skilled in the art would have understood how to determine the road disturbance from vibration peaks, e.g., impulses, in the vibration profiles when the actual time equals the expected time because the expected time delay is a time “between [one wheel] rolling over the roadway disturbance and when [another wheel] should roll over the same disturbance.” [0065]. Accordingly, when the actual time between impulses equals the expected time, the impulses in the vibration profiles indicate each respective wheel rolled over the road disturbance input. Examiner respectfully disagrees.
The claimed method is outlined in Figure 8, box 820 and in [0061 – 0065]. Determination of a roadway disturbance is the first step (822) [0061] of the method and is independent of the difference of actual and expected time. The measurement of time does not arise until after a roadway disturbance has been conclusively determined, as a positive determination of a roadway disturbance is required to initiate the collection of expected and actual time data [0065]. If a roadway disturbance was not determined then there would be no starting time for either the expected or actual time [0065]. Therefore, one skilled in the art would not have understood roadway disturbance is 
Turning to the Wand’s factors, no guidance is provided by the Appellant as to how the difference in time results in diagnosing a road disturbance input. Furthermore, no working examples have been located in the prior art.
As such, the claimed invention is not described in such a way as to enable one skilled in the art to make and/or use the invention. Therefore, Examiner maintains the 112(a) Rejection as failing to comply with the enablement requirement as proper.

Rejection of Claims 5 and 17 under 35 U.S.C. 112(b).

Appellant has not provided argument with respect to the Rejection of Claims 5 and 17 under 35 U.S.C. 112(b). 
As such, the Examiner maintains the aforementioned Rejection as proper.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        
Conferees:
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        
/Darren Schuberg/TQAS, TC 2800                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.